Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/22 has been entered.
Applicant's amendment/arguments filed on 9/15/22 as being acknowledged and entered.  By this amendment claims 17-20 are new and claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhen et al. (US PGPub 2019/0214604).
Claim 1:  Zhen teaches [0058-0061, 0072-0073, 0084-0094] (Fig. 5) an optoelectronic device
Claim 2:  Zhen teaches [0091] each hydrophilic photoluminescent block comprises at least one monolayer of said hydrophilic photoluminescent particles.  
Claim 3:  Zhen teaches [0091] each hydrophobic photoluminescent block comprises at least one monolayer of said hydrophobic photoluminescent particles.  
Claim 4:  Zhen teaches [0072-0073, 0084-0094] each hydrophilic photoluminescent block comprises a hydrophilic matrix having the hydrophilic photoluminescent particles dispersed therein.
Claim 5:  Zhen teaches [0072-0073, 0084-0094] each hydrophobic photoluminescent block comprises a hydrophobic matrix having the hydrophobic photoluminescent particles dispersed therein.
Claim 12:  Zhen teaches [0243] comprising light- emitting diodes covered with hydrophilic and hydrophobic photoluminescent blocks.  
Claim 13:  Zhen teaches [0072-0073, 0084-0094] a method of manufacturing the optoelectronic device, comprising the forming, on the support, of at least the hydrophilic photoluminescent blocks comprising the hydrophilic photoluminescent particles covering the first areas of the support and of the hydrophobic photoluminescent blocks comprising the hydrophobic photoluminescent particles covering the second areas of the support, the hydrophilic photoluminescent blocks being in contact with the hydrophilic material at the level of the first areas and the hydrophobic photoluminescent blocks being in contact with the hydrophobic material at the level of the second areas.  

Allowable Subject Matter
Claims 6-11 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Zhen does not teach the specifics of the hydrophobic and hydrophilic compounds as claimed.  Zhen teaches the hydrophobic and hydrophilic compounds being deposited in separate steps, not a single step, as required by the claims.  Zhen does not teach the hydrophilic and hydrophobic layers being in an alternating or checkerboard pattern.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. Examiner has not presented an obvious type rejection under 35 USC § 103 using Zhen’s figure 5.  Further explanation provided in the above rejection.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814